
	

113 HR 5658 IH: Recreational Vehicle Certainty Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5658
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Stutzman (for himself, Mrs. Walorski, and Mr. Duffy) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To revise the definition of manufactured home under the Manufactured Housing Construction and Safety Standards Act of 1974 to clarify the
			 exclusion of certain recreational vehicles, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Recreational Vehicle Certainty Act of 2014.
		2.Definition of manufactured homeParagraph (6) of section 603 of the Manufactured Housing Construction and Safety Standards Act of
			 1974 (42 U.S.C. 5402(6)) is amended by striking self-propelled recreational vehicle and inserting the following: recreational vehicle that is designed as temporary living quarters for recreational, camping,
			 travel, or seasonal use and built in compliance with consensus standards
			 for such products, including (A) a self-propelled motorhome or
			 recreational vehicle trailer that is towed by another vehicle without a
			 special highway use permit and is regulated by the National Highway
			 Traffic Safety Administration as a vehicle, and (B) a park model
			 recreational vehicle that has a gross area of not greater than 400 square
			 feet based on the exterior dimensions of the unit measured at the largest
			 horizontal projections in the setup mode, excluding any loft area having
			 less than 5 feet in ceiling height, roof overhangs, and exterior porch or
			 deck area.
		3.RegulationsNot later than the expiration of the 90-day period beginning on the date of the enactment of this
			 Act, the Secretary of Housing and Urban Development shall issue such
			 regulations as may be necessary to carry out the amendments made by
			 section 2.
		
